DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. US 7,808,089 B2 in view of Kurihara et al. US 2005/0029666 A1 in view of Hayashi US 2017/0110389 A1 in view of Kasahara et al. US 9,772,560 B2.  Nguyen discloses (see, for example, FIG. 3C, and 3B) a semiconductor apparatus 335 comprising a first lead frame 217, semiconductor device 321, first bonding layer 319, sealing resin body 337, and a plurality of circular concave portion 311.  In FIG. 4, Nguyen disclose the sealing resin body 337.  In FIG. 3C, Nguyen discloses the plurality of circular concave portions 311 being formed in a plurality of rows so as to surround the semiconductor device 321.  In column 4, lines 5-8, Nguyen discloses the plurality of circular concave portions 311 may be arranged in any number of ways.  
Nguyen does not disclose a sealing resin body satisfying a Formulae (1).  However, Kurihara discloses (see, for example, FIG. 3(a)) a semiconductor apparatus comprising a sealing resin body 10.  In paragraph [0081], Kurihara discloses the resin having an E being low and discloses a silicone resin body with an E of 11 GPa.  It would have been obvious to one of ordinary skill in the art to have a sealing resin body satisfying a Formulae (1) in order to have a material that protects the semiconductor device and absorbs thermal expansion and since it has been held to be within the general skill of a worker in the art to select a known material on the 
Nguyen in view of Kurihara does not disclose the sealing resin body satisfying a Formulae (2).  However, Hayashi discloses (see, for example, FIG. 1B) a semiconductor apparatus 1 comprising a plurality of convex portions 13.  In paragraph [0042], Hayashi discloses the plurality of convex portions having a pitch of 40-80 um and a depth of 10-50 um.  Using Hayashi’s pitch and depth, the Formulae (2) shows 5<=86.4-5.45x11.0+0.164x40<=50.  Simplified further, 5<=86.4-59.95+6.56<=50.  Simplified further, 5<=33.01<=50.  Nguyen in view of Kurihara in view of Hayashi satisfies Formulae (2).  It would have been obvious to one of ordinary skill in the art to have the sealing resin body satisfying a Formulae (2) in order to have a sealing resin body that is materially compatible with a plurality of concave portions for stronger adhesion, and since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
Nguyen in view of Kurihara in view of Hayashi does not clearly disclose a surrounding region of the mounting surface of the first lead frame, which region is a region surrounding the semiconductor device in a plan view of the mounting surface of the first lead frame, … and a plurality of circular concave portions … to be disposed along the outer circumference of the semiconductor device and surround the semiconductor device in a plan view of the mounting surface of the first lead frame.  However, Kasahara (see, for example, FIG. 6) discloses a metal frame 30 wherein concave portions 32y surround a semiconductor device 51.  It would have been obvious to one of ordinary skill in the art to have a surrounding region of the mounting surface of the first lead frame, which region is a region surrounding the semiconductor device in a plan 
Regarding claim 2, see, for example, the rejection for claim 1 above.

3.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. US 7,808,089 B2 in view of Kurihara et al. US 2005/0029666 A1 in view of Hayashi US 2017/0110389 A1 in view of Kasahara et al. US 9,772,560 B2 as applied to claims 1, and 2 above, and further in view of Kobayashi et al. US 2019/0237378 A1.  In column 4, lines 5-8, Nguyen discloses the plurality of circular concave portions 311 may be arranged in any number of ways.  However, Nguyen in view of Kurihara in view of Hayashi in view of Kasahara et al. does not specifically disclose first concave portions, second concave portions, and third concave portions.  However, Kobayashi discloses (see, for example, FIG. 9) a semiconductor apparatus 1 comprising a multiple concave portions in multiple rows.  It would have been obvious to one of ordinary skill in the art to have first concave portions, second concave portions, and third concave portions in order to improve the bonding between the resin and the metal surface.  Nguyen in view of Kurihara in view of Hayashi in view of Kasahara in view of Kobayashi does not specifically disclose the pitch and depth of the first, second and third concave rows; however, it would have been obvious to one of ordinary skill to change the pitches and depths in order to stabilize bonding in the semiconductor apparatus and would have been at least obvious to try with a reasonable .

4.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. US 7,808,089 B2 in view of Kurihara et al. US 2005/0029666 A1 in view of Hayashi US 2017/0110389 A1 in view of Kasahara et al. US 9,772,560 B2 as applied to claims 1, and 2 above, and further in view of Kato US 2016/0190085 A1.  Nguyen in view of Kurihara in view of Hayashi in view of Kasahara does not specifically disclose a metal block and concave portions in a second lead frame, and a surrounding region of the facing surface of the second lead frame, which region is a region surrounding the metal block in a plan view of the facing surface of the second lead frame.  However, Kato discloses (see, for example, FIG. 4) a semiconductor apparatus 20A comprising a semiconductor device 5, second bonding layer 4, metal body 8, third blocking layer 4, and second lead frame 1.  The surrounding region of the second lead frame 1 surrounds the metal block 8.  It would have been obvious to have a metal block and concave portions in a second lead frame and a surrounding region of the facing surface of the second lead frame, which region is a region surrounding the metal block in a plan view of the facing surface of the second lead frame in order to improve heat dissipation and improve adhesion between two lead frames.

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Eugene Lee
March 1, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815